

116 HRES 1144 IH: Broadband for All Resolution of 2020
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1144IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2020Ms. Haaland (for herself and Mr. Khanna) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing broadband as a human and civil right for all Americans.Whereas, in 2016, the United Nations Human Rights Council passed a resolution affirming that the same rights people have offline must be protected online and called for countries to promote and facilitate access to the internet to develop knowledgeable societies with the realization of the right to freedom of expression, the right to freedom of peaceful assembly and association, and the right to education;Whereas the First Amendment to the Constitution protects the freedom of speech and expression for all persons, and the Supreme Court has ruled that speech and expression on the internet is included in such protections;Whereas the Federal Communications Commission (FCC) published the National Broadband Plan in 2010 to bring broadband to all Americans but, as of 2020, 22.3 percent of Americans living in rural areas lacked access to fixed broadband services, compared to only 1.5 percent of Americans living in urban areas;Whereas digital divides contribute to and exacerbate poverty and inequality in modern society by prohibiting equal access to public services, employment opportunities, educational resources, basic liberties, and fundamental rights guaranteed to all Americans;Whereas, in April 2020, the Department of Health and Human Services found that more than 1 in 6 people with incomes below the Federal poverty level had no access to the internet, and 18 percent of people with incomes below 100 percent of the Federal poverty level lacked internet access, compared to only 3 percent of people with incomes at or above 400 percent of the Federal poverty level;Whereas, in 2018, the Government Accountability Office (GAO) found that only 65 percent of American Indians, Alaska Natives, and Native Hawaiians living on Tribal lands had access to fixed broadband services, and only 69 percent of households on Tribal lands have telephone services;Whereas the Bureau of Indian Education (BIE) estimates that up to 95 percent of students attending BIE facilities lack residential internet services during the COVID–19 pandemic;Whereas the GAO has further found that FCC data has overstated statistics relating to broadband availability and digital access on Tribal lands in the United States;Whereas the 2017 statistics of the National Center for Education Statistics in the Department of Education showed that 34.1 percent of all higher education students engage in some form of online education courses, a 5.7-percent increase in enrollment in online higher education from the previous year;Whereas the percentage of students enrolled in online education courses significantly increased during the pandemic and educational administrators have made remote and online learning for the 2020–2021 academic year available to avoid public health risks;Whereas increased access to broadband promotes economic competition, entrepreneurship, and efficiency;Whereas the World Bank found that every 10 percent increase in fixed broadband penetration accelerates economic growth by 1.21 percent in developed economies and 1.38 percent in developing economies;Whereas counties with higher rates of broadband availability have lower unemployment rates, and broadband helps service industry businesses overcome geographic barriers that have traditionally hampered rural growth;Whereas the American Medical Informatics Association and other public health experts have called access to wireless broadband services a social determinant of health;Whereas data from the American Community Survey of the Bureau of the Census shows that approximately 5,000,000 households with school-age children do not have high-speed internet access at home, with a disproportionate share being low-income African-American or Hispanic/Latino households, and low-income households are 4 times more likely than middle- or high-income households to lack broadband access;Whereas the United States is a signatory of the Convention on the Rights of Persons with Disabilities, which calls on countries to take appropriate measures to promote access for persons with disabilities to new information and communication technology and systems, which can only be achieved through continued access to communication technologies; andWhereas intentional disruptions of internet access have been used in countries across the globe to crack down on human rights, limit communication, and harm freedom of association: Now, therefore, be it1.Short titleThis resolution may be cited as the Broadband for All Resolution of 2020. 2.Recognizing broadband as a human and civil right for all AmericansThe House of Representatives—(1)recognizes that equal access to affordable and reliable fixed broadband services for all Americans is a civil and human right that protects and promotes the fair, equal, and impartial treatment of all people regardless of race, sex, nationality, ethnicity, language, religion, economic status, or any other status;(2)asserts that affordable access to broadband enables the promotion and propagation of human rights, including equal access to information, government services, use of public facilities, freedom from discrimination, freedom of expression, freedom of peaceful assembly and association, and the right to education;(3)recognizes that affordable access to broadband promotes equal access for engagement in our democracy and the exercise of constitutionally vested rights;(4)reaffirms the global and open nature of the internet as a driving force in accelerating progress toward development in its various forms, including achieving the Sustainable Development Goals of the United Nations;(5)acknowledges that the human right to affordable access to broadband may only be limited or restricted if such restriction is provided for by law and is nondiscriminatory, necessary, and proportionate to a legitimate purpose, such as to protect the rights of others, national security, or to protect public order or health; and (6)calls on the President—(A)to preserve and build upon the technological leadership of the Federal Government and Federal funding opportunities for all Americans to affordable access to fixed broadband services and infrastructure development to bridge the digital divide, especially for low-income households and households with incomes below the Federal poverty line;(B)to preserve and build upon the technological leadership of the Federal Government and Federal funding opportunities for fixed broadband expansion and infrastructure development, especially in rural areas and on Tribal lands, and in broadband deserts;(C)to ensure that Tribal sovereignty over access to electromagnetic spectrum on Tribal lands is protected as part of the Federal trust responsibility in furtherance of Tribal self-governance; and(D)to further address the threat posed by lack of affordable access to broadband to the civil and human rights of all Americans, especially since the COVID–19 pandemic has further highlighted the growing digital divide in the United States.